DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 28 March 2022.
The amendment filed 28 March 2022 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1, 19-20, 23, 29, and 34-35 were amended in the amendment filed 28 March 2022.
Claims 18 was cancelled in the amendment filed 28 March 2022.
Claim 58 was added in the amendment filed 28 March 2022.
Claims 48-57 are withdrawn from consideration.
Claims 1, 19-23, 29, 34-35, and 58 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19-23, 29, 34-35, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an optically transparent heat-transfer fluid, when flowing through the one or more fluid channels” (lines 25-26); it is unclear to the Examiner based on the use of “when” if the optically transparent heat-transfer fluid is a positively recited and required limitation. The use of “when” appears to require that if the optically transparent heat-transfer fluid is present, the limitation is satisfied, but not clearly requiring the element. Clarification is required. The Examiner recommends the limitation delete the recitation of “when” to clearly require the optically transparent heat-transfer fluid in the claim scope.
Claims 19-23, 29, 34-35, and 58 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 1 recites the limitation of a support “adapted to position the tCPV module… along an optical axis of a concentrator” (lines 4-5). Claim 1 further recites “the tCPV module faces the concentrator to receive concentrated sunlight therefrom” (lines 8-9). The first recitation of “adapted to position… along an optical axis of a concentrator” is a recitation of intended use and thus not a positive structural recitation requiring a concentrator in the scope of claim 1. Thus, it is unclear how the tCPV module receives concentrated sunlight as required in claim 1 if the concentrator is not a required element in the apparatus. Clarification is required. The Examiner recommends the claim recite “a concentrator” between lines 1 and 2 of the claim, and change the recitation of “a concentrator” in line 5 to “the concentrator” to clarify the instant issues.
Claims 19-23, 29, and 34-35 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 19, 23, 34, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Escarra et al. (WIPO Publication WO 2015/200927 A1, citations from US 2018/0212091 A1 corresponding to 371 National Stage Entry; hereinafter “Escarra”) in view of Lasich (US 2004/0103680 A1; hereinafter “Lasich”).
Regarding claims 1, 34, and 58, Escarra teaches an apparatus (abstract), comprising: 
a concentrator (reflector 312 which functions to focus light and thus is a concentrator, broadly recited, and can also be a Fresnel concentrator, thus meeting the limitations of instant claim 58; ¶ 0056)
a transmissive concentrating photovoltaic (tCPV) module (title and ¶¶ 0046-0047, 0056; 310 in Fig. 3); 
a thermal receiver (¶¶ 0047, 0055-0056; 320 in Fig. 3); and 
a support adapted to position the tCPV module and the thermal receiver along an optical axis of a concentrator (support struts 311 in Fig. 3; ¶ 0056) such that: 
the tCPV module is located between the concentrator and the thermal receiver (see Fig. 3 showing module 310 between the concentrator 312 and the thermal receiver 320 positioned by the support 311; ¶ 0056); 
the tCPV module faces the concentrator to receive concentrated sunlight therefrom (¶ 0056; Fig. 3);
the thermal receiver faces the tCPV module (Fig. 3); 
and the thermal receiver and the tCPV module are thermally isolated from each other to reduce heat flow therebetween (see gap between 310 and 320 in Fig. 3, corresponding to thermal isolation between the two elements as claimed); 
the tCPV module comprising: 
an optically transmissive substrate having opposed first and second surfaces (see Figs. 1A-C for first interpretation of optical adhesive, or second interpretation of transparent substrate 160, each with respective upper and lower surfaces in said figures; ¶¶0047-0052; 
photovoltaic cells (CPV module includes PV cells 350 in Fig. 3; ¶¶ 0054-0056) for converting a first portion of the concentrated sunlight into electrical energy, the photovoltaic cells being located adjacent to the first surface such that a second portion of the concentrated sunlight that is transmitted through the photovoltaic cells enters the optically transmissive substrate via the first surface (see Figs. 1A-C showing the PV cells adjacent the first surface of both substrates in the first and second interpretations above; ¶¶ 0055-0056); and 
an optically transmissive base having opposed third and fourth surfaces (glass substrate 260 in Figs. 2-3, with upper and lower surfaces; ¶ 0054); 
wherein the thermal receiver (320): 
forms an input aperture that faces the fourth surface such that the second portion of the concentrated sunlight, after being transmitted through the optically transmissive base, passes through the input aperture to enter the thermal receiver (Fig. 3 and ¶ 0056);  
converts, into thermal energy, at least some of the second portion of the concentrated sunlight entering the thermal receiver (¶¶ 0056 and 0065); and 
outputs the thermal energy (thermal storage device, thus capable of outputting the thermal energy stored; ¶ 0065).  
While Escarra teaches the apparatus includes an active cooling system with channels for a fluid like water (¶ 0052), Escarra is silent to the specifics of the structure of the channels as recited in instant claim 1. 
Lasich teaches an apparatus for collecting solar energy with a photovoltaic module and cooling base (Figs. 1-5; ¶¶ 0072, 0085, 0096-0097, 0102). Lasich teaches the photovoltaic module includes solar cells (5) placed on a substrate (27) which is placed on a coolant member (35; Fig. 5 and ¶ 0098). Lasich teaches that channels are formed in the coolant member (35) from the upper surface of the coolant member (Fig. 5; ¶¶ 0041-0045, 0103, 0109) and contact the lower surface of the substrate to define the channels for coolant flow, such as water (¶¶ 0041, 0055, 0080, 0103, 0109). Lasich further teaches the coolant flows through the channels and cools the photovoltaic cells (¶ 0103, 0103, 0109). Lasich teaches this configuration allows for sufficient heat transfer from the photovoltaic cells to maintain a proper temperature and avoid excessively high temperatures of the cells when under high concentration intensities, thus maximizing the performance and life of the cells (¶¶ 0080, 0105-0108).
The devices of Escarra and Lasich are analogous references in the field of solar energy collecting devices using photovoltaic cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escarra and include the cooling system described by Lasich and as desired by Escarra, in order to maximize performance and life of the solar cells as taught above by Lasich. As Lasich teaches a cooling system in a substrate device structure similar to that of Escarra, i.e. cooling channels defined under a substrate under the photovoltaic cells, it would have been obvious to one of ordinary skill in the art to modify the optically transmissive base of Escarra to be in the form of the coolant member disclosed by Lasich, including the channels defined in the base extending from the third surface, the third surface (i.e. upper surface) directly contacting the second surface (i.e. the lower surface of the transparent substrate of the modified device. The modification would necessarily result in the claimed configuration of the second surface sealing the one or more fluid channels given the direct contact and the defining of the coolant channels taught by Lasich above, along with the optically transparent heat transfer fluid directly contacting the second surface of the optically transparent substrate to conduct heat away from the substrate, noted above. The modification would also result in the capability of a second portion of concentrated sunlight being transmitted through the optically transparent heat-transfer fluid to enter the optically transmissive base given that the fluid is water, meeting the limitations of claim 34.
The Examiner notes the following limitations recited in instant claim 1 are recitations of functional language and/or intended use: a support “adapted to position the tCPV module and the thermal receiver along an optical axis of a concentrator” (lines 4-5); the tCPV module facing the concentrator “to receive concentrated sunlight therefrom” (lines 8-9); the thermal receiver and tCPV module thermally isolated “to reduce heat flow therebetween” (lines 11-12); and the thermal receiver “converts, into thermal energy, at least some of the second portion of the concentrated sunlight entering the thermal receiver; and outputs the thermal energy” (lines 39-42). Furthermore, the limitation in lines 25-27 of the optically transparent heat-transfer fluid “when flowing through the one or more fluid channels, directly contacts the second surface to conduct heat away from the optically transmissive substrate” is a conditional statement based on the use of “when”. These limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond that positively recited above, and are also not clearly positive structural recitations requiring the element to be present, noted above. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As noted above, modified Escarra teaches all positively recited structural limitations of the claim, and thus the device of modified Escarra is identical in all apparent ways to the device of claim 1 and would be capable of the use and functions recited, absent a showing to the contrary. Thus, the limitations are considered met.
Regarding claim 19, modified Escarra teaches the apparatus of claim 1, wherein the optically transmissive substrate, the photovoltaic cells, the optically transmissive base, and the optically transmissive heat-transfer fluid are at least partially transmissive to the concentrated sunlight (materials are transmissive to light; Fig. 3, ¶¶ 0052, 0054).
Regarding claim 23, modified Escarra further teaches the apparatus comprises an inlet manifold for guiding the optically transmissive heat-transfer fluid into the one or more fluid channels (see 49 Lasich Fig. 5; ¶ 0103) and an outlet manifold for guiding the optically transmissive heat-transfer fluid out of the one or more fluid channels (see 51 in Lasich Fig. 5; ¶ 0103).  
Claims 20, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Escarra in view of Lasich as applied to claim 1 above, and further in view of Hiwatashi et al. (US 2009/0288705 A1; hereinafter “Hiwatashi”).
Regarding claim 20, modified Escarra teaches the apparatus of claim 1, the limitations of which are set forth above. While Escarra teaches the transmissive base is glass (¶ ), modified Escarra is silent to the optically transmissive base is comprised of a material selected from the group consisting of: sapphire, fused quartz, fused silica, and borosilicate glass.
Hiwatashi teaches solar heat collector and photovoltaic power generator apparatus (abstract, Figs. 1-5). Hiwatashi teaches a heat collecting panel includes a base (i.e. panel structure; ¶0039-0040) and a fluid conduit for collecting heat (pipe 14). Hiwatashi teaches a configuration where the heat collection panel (37) is placed beneath the photovoltaic panel (36; ¶ 0075). Hiwatashi further teaches the panel/base forming the heat collection panel can be formed of various materials, including glass or silica materials (¶¶ 0051, 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Escarra and form the base from any of the known materials for forming a heat collecting panel, such as glass or silica, as taught above by Hiwatashi, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claim 29, modified Escarra teaches conduits for circulating the coolant (Figs. 3 and 5), but is silent to a pump for pumping the heat-transfer fluid through the one or more fluid channels.
Hiwatashi teaches the heat transfer medium/coolant can be circulated via a pump (105 in Fig. 13; ¶¶ 0077 and 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Escarra and use a pump for the circulation of the coolant of modified Escarra, as a pump is a known circulation method for a fluid in conduits and the combination of prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination (see MPEP 2143 I. A.).
Regarding claim 35, modified Escarra teaches the apparatus of claim 1, but is silent to the apparatus further comprising a heat exchanger for removing heat from the heat-transfer fluid.
Hiwatashi teaches the hybrid PV/solar collector system can be used with a house (Fig. 13) along with a hot water storage tank to exchange heat with the heat medium and warm the stored cold water for supplying hot water to the house (¶ 0087).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Escarra and use a hot water storage tank for exchanging heat with the coolant of modified Escarra to supply hot water to a house or other use, as taught above by Hiwatashi, and because the combination of prior art elements according to known methods to yield predictable results supports a prima facie obviousness determination (see MPEP 2143 I. A.).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Escarra in view of Lasich as applied to claim 1 above, and further in view of Norman et al. (US 2012/0037206 A1; hereinafter “Norman”).
Regarding claim 21, modified Escarra teaches the apparatus of claim 1, the limitations of which are set forth above. However, Escarra is silent to a depth of each said one or more fluid channels is in a range of about 50 microns deep to about 200 microns deep. 
Norman teaches solar energy systems (abstract). Norman teaches microfluidic channels can be used to provide enhanced cooling to devices, and that channels of approximately 100 microns in size offer excellent cooling performance (paragraphs 0005 and 0480).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lasich and form the channels to be approximately be approximately 100 microns in order to provide excellent cooling performance, as taught above by Norman.
Regarding claim 22, modified Lasich teaches the apparatus of claim 1. Hiwatashi further teaches wherein each fluid channel of said one or more fluid channels runs underneath a corresponding row of said one or more photovoltaic cells (Figs. 2-3 and 5), and a width of said each fluid channel is at least a width of the photovoltaic cells in the corresponding row (see Fig. 5 showing the channels 53 spanning at least the width of the photovoltaic cell as claimed).
Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Escarra teaches the features of amended claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726